FOURTH DIVISION
                                 DILLARD, P. J.,
                             MERCIER and COLVIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                        May 28, 2021



In the Court of Appeals of Georgia
 A21A0056. PRYCE v. PRYCE.

      COLVIN, Judge.

      We granted Maurice Pryce (“Husband”)’s application for discretionary review

of from the trial court’s final judgment and decree of divorce.1 On appeal, he argues

that the trial court erred by failing to incorporate a permanent parenting plan in the

divorce decree that fully complies with OCGA § 19-9-1 and by failing to include

uninsured healthcare expenses for the minor children in the child support worksheet.

Husband also argues that the trial court erred by requiring Husband to pay the

Guardian ad Litem fees and Wife’s attorney fees, by ordering Husband to pay

alimony, by awarding Wife half of Husband’s retirement plan, and otherwise erring

in its allocation of the marital proceeds. For the following reasons, we affirm in part,

      1
          Appellee Lesia Pryce (“Wife”) did not file a brief in this court.
but we vacate the trial court’s divorce decree and incorporated child support

worksheet so that it may fully comply with OCGA § 19-9-1.

      So viewed, the record shows that in May 2019, Husband filed a complaint for

divorce against Wife. Following a temporary hearing, the trial court awarded

Husband primary physical custody of the parties’ two minor children, ordered that the

parties have joint legal custody, ordered that Wife have visitation, awarded Wife $800

per month in temporary periodic alimony and $2,000 for attorney fees, but did not

award any child support pursuant to a stipulation by the parties. The trial court

appointed a Guardian ad Litem (“GAL”) to represent the best interests of the children,

ordered Husband to pay $1,750 and Wife to pay $750 to the GAL.

      Following a final hearing, the trial court issued a final judgment and decree of

divorce. In the decree, the trial court awarded primary physical custody of the

children to Husband and joint legal custody. The decree directed the parties to consult

with each other on major decisions about the children, but Husband’s decision would

control if they could not agree. It further ordered that the party with physical custody

of the children could make decisions regarding the day-to-day care of that child,

including emergency decisions regarding health and safety.



                                           2
      The decree ruled that Wife could visit with the children as the parties mutually

agreed and provided a visitation schedule in the event that the parties could not agree.

The decree also ruled that each party should have free and open access to the

children’s medical and academic records and that the schools were directed to release

custody of the children to either party. The decree did not provide other rulings

regarding custody and visitation, and did not include or incorporate a separate

parenting plan.

      The divorce decree also awarded $390 in monthly child support to Husband

and $1190 in monthly alimony to Wife until Wife died or remarried, and directed the

parties to “net out” their respective child support and alimony payments so that

Husband was to pay Mother $800 monthly while both obligations lasted. The decree

order further awarded one-half of Husband’s retirement plan, which amounted to

approximately $131,000, to Wife, and directed Husband to maintain health insurance

for the two minor children. It also ordered Husband to pay $2,000 of Wife’s attorney

fees and expenses and to pay the balance of the GAL fees.

      1. Husband argues that the trial court erred by failing to incorporate a

permanent parenting plan into the final order. We agree.



                                           3
      OCGA § 19-9-1 (a) states in pertinent part “[t]he final order in any legal action

involving the custody of a child, including modification actions, shall incorporate a

permanent parenting plan as further set forth in this Code section[.]” (Emphasis

supplied.) Under OCGA § 19-9-1 (b) (1), unless otherwise ordered by the court, a

parenting plan “shall include” the following:

      (A) A recognition that a close and continuing parent-child relationship
      and continuity in the child’s life will be in the child’s best interest; (B)
      A recognition that the child’s needs will change and grow as the child
      matures and demonstrate that the parents will make an effort to parent
      that takes this issue into account so that future modifications to the
      parenting plan are minimized; (C) A recognition that a parent with
      physical custody will make day-to-day decisions and emergency
      decisions while the child is residing with such parent; and (D) That both
      parents will have access to all of the child’s records and information,
      including, but not limited to, education, health, health insurance,
      extracurricular activities, and religious communications.


Under OCGA § 19-9-1 (b) (2), unless otherwise ordered by the court or agreed upon

by the parties, the parenting plan “shall include, but not be limited to” the following:

when a child will be in each parent’s physical care, how holidays and school breaks

will be spent with each parent, transportation arrangements, whether supervision will

be needed for parenting time, an allocation of decision-making authority and what,


                                           4
if any, limitations exist while one parent has physical custody in terms of the other

parent contacting the child.

      In the instant case, the divorce decree did not comply with the requirements of

OCGA § 19–9-1 because it did not (1) include an explicit recognition that a close and

continuing parent-child relationship and continuity in the children’s life would be in

their best interest, (2) include an explicit recognition that the children’s needs would

change and grow as they matured, or (3) demonstrate that the parents would make an

effort to parent that took the children’s changing needs into account so that future

modifications to the parenting plan would be minimized. See OCGA § 19-9-1 (b) (1)

(A), (B). Further, while the decree provided that both parents would have access to

the children’s school and healthcare records, it did not provide that they would have

access “to all of the child[ren’s] records and information, including, but not limited

to, education, health, health insurance, extracurricular activities, and religious

communications.” See OCGA § 19-9-1 (b) (1) (D). The decree also failed to provide

transportation arrangements for visitation or specify whether supervision was

required for visitation. OCGA § 19-9-1 (b) (2) (C), (D). See Selvage v. Franklin, 350

Ga. App. 353, 360 (4) (829 SE2d 402) (2019) (“While we agree that a separate court

order exclusively devoted to a parenting plan is not required, the statute clearly

                                           5
requires that the order include more details beyond custody and visitation”) (citation

and punctuation omitted). Accord Williams v. Williams, 301 Ga. 218, 224 (3) (800

SE2d 282) (2017). Because the trial court did not include an adequate parenting plan

in its divorce decree, we vacate the judgment and remand this case for compliance

with the requirements of OCGA § 19-9-1. See Selvage, supra at 360 (4).

      2. In related enumerations of error, Husband argues that the trial court erred by

failing to include uninsured healthcare expenses for the minor children in the child

support worksheet incorporated into the Divorce Decree. We agree.

      Husband argues that the trial court erred by “improperly apportioning out of

pocket medical expenses such as therapy session(s) in violation of the best interest

of the minor children[.]” The trial court’s divorce decree makes no such ruling.

However, OCGA § 19-6-15 (b) (10) provides that “[t]he parents shall allocate the

uninsured health care expenses which shall be based on the pro rata responsibility of

the parents or as otherwise ordered by the court. Each parent’s pro rata responsibility

for uninsured health care expenses shall be entered on the child support worksheet[.]”

(Emphasis supplied). Because the child support worksheet fails to allocate such

amounts, we vacate the trial court’s order and remand for the trial court to make such

a finding in the child support worksheet.

                                            6
         3. Husband argues that the trial court’s order erred by acknowledging only two

of the three children born during the marriage. However, because Husband fails to

provide any citation to the record or citation of authority in support of this claim, it

has been deemed abandoned. See Court of Appeals Rule 25 (c) (2). Further, the trial

court’s order notes that there are two minor children born as issue of their marriage.

Their third and oldest child was not a minor as of the date of the divorce.

         4. Husband argues that the trial court abused its discretion by ordering Husband

to pay all of Wife’s attorney fees and expenses, including GAL fees. We find no

error.

         Husband argues that the trial court’s order requiring him to pay Wife’s $2,000

attorney fees was excessive in light of his other financial obligations. He also argues

that, in the order appointing the GAL, the trial court noted that “[a]t the conclusion

of this case, this Court shall allocate the responsibility for paying the balance of the

GAL’s fee equitably among the parties[,]” but that the final divorce decree ordered

Husband responsible for the balance of the fees. However, because the trial court’s

divorce decree indicates that Husband makes more than twice Wife’s salary, there is

no indication that this was not an equitable division of assets. See OCGA § 19-9-3

(g) (a trial court “may order reasonable attorney’s fees and expenses of litigation,

                                             7
experts, and the child’s guardian ad litem and other costs of the child custody action

. . . to be paid by the parties in proportions and at times determined by the judge”);

OCGA § 19-6-2 (a) (1) (“The grant of attorney’s fees as a part of the expenses of

litigation . . . shall be . . . [w]ithin the sound discretion of the court, except that the

court shall consider the financial circumstances of both parties as a part of its

determination of the amount of attorney’s fees, if any, to be allowed against either

party”). A review of the record shows that the trial court considered the relative

finances of each party, and Husband “simply quibbles with the trial court’s

conclusion. This does not provide a basis for reversal.” (Citation omitted.) Reid v.

Reid, 348 Ga. App. 550, 553 (1) (823 SE2d 860) (2019).

       5. In related enumerations of error, Husband argues that the trial court abused

its discretion by ordering permanent alimony to Wife until she dies or remarries and

that the trial court’s division of the marital estate was not in the best interest of the

children. We find no error.

       The divorce decree ordered Husband to pay $1190 a month to Wife in alimony

until such time that she remarries or dies. It further ordered that Wife was to pay

Husband $390 a month for child support, and that the parties were to “net out” these

respective payments so that Husband must pay $800 per month to Wife. Husband

                                            8
argues that the trial court abused its discretion in awarding this amount of periodic

alimony because it would not leave him with adequate discretionary income to take

care of the children in his custody.

      Alimony is defined in OCGA § 19-6-1(a) as “an allowance out of one
      party’s estate, made for the support of the other party when living
      separately.” Subsection (c) goes on to provide that “alimony is
      authorized, but not required, to be awarded to either party in accordance
      with the needs of the party and the ability of the other party to pay.” In
      addition, OCGA § 19-6-5 (a) sets out factors to be considered in
      determining the appropriate amount of alimony to be awarded, including
      the parties’ standard of living, the duration of the marriage, the age and
      condition of the parties, their financial resources, the time and training
      necessary for either party to acquire employment skills, and the
      contributions of each party to the marriage.


(Citations omitted.) Hammond v. Hammond, 290 Ga. 518, 519-520 (1) (722 SE2d

729) (2012). In making its alimony award, the trial court considered that the couple

had been married since 1996, that Wife had been a stay-at-home mom for their three

children until 2008, that Wife did not have her own retirement account, and the value

of Husband’s retirement account. The trial court

also considered that the parties had disparate incomes: Wife had a monthly gross

income of $2,080 and Husband had a monthly gross income of $7,085. “Based on


                                          9
these considerations, and the wide latitude given the trial court in fixing the amount

of alimony, it cannot be said that the trial court abused is discretion” in its award of

alimony. Hammond, 290 Ga. at 520 (1).

      6. In related enumerations of error, Husband argues that the trial court erred by

making him solely responsible for maintaining health insurance on the three children.

      The divorce decree notes that it only addresses the custody and expenses of

Husband and Wife’s two minor children and not their first child, who had reached the

age of majority as of the time of the divorce proceedings. It further required that

Husband “shall maintain health insurance for the Children.”



      OCGA § 19-6-15 (b) (7) provides that “the determination of monthly child

support shall be calculated as follows: . . . Determine the amount of child support for

the custodial parent and the noncustodial parent by assigning or deducting credit for

actual payments for health insurance . . . from the basic child support obligation[.]”

Husband argues that the Child Support Worksheet shows that the adjustment for

Wife’s portion was $23.38 and accounts for two of the parties’ three children, but that

adjustment for Husband’s portion was $79.62 and accounts for all three children. It

is clear from the decree, however, that the trial court intended Husband to be

                                          10
financially responsible for the health insurance of the minor children, and not the

adult child. Because Husband provides no citation to the record for his assertion that

his health insurance credit pays for all three children, this argument cannot be

considered. See Court of Appeals Rule 25 (c) (2).

      7. Husband argues that the trial court abused its discretion by awarding Wife

one-half of his retirement plan. We find no error.

      Equitable property division is distinctly different from alimony.
      Alimony is an allowance out of one party’s estate, made for the support
      of the other party when living separately. . . . Equitable division of
      property, on the other hand, is an allocation of assets acquired during the
      marriage to the parties, based on their respective equitable interests in
      those assets. Only marital property is subject to equitable division.
      Marital property is that which is acquired as a direct result of the labor
      and investments of the parties during the marriage. Thus, retirement
      benefits, insofar as they are acquired during the marriage, are marital
      property subject to equitable division.


(Citations and punctuation omitted.) Hipps v. Hipps, 278 Ga. 49, 49-50 (1) (597 SE2d

359) (2004). Here, Husband makes no argument that the funds in his retirement

account were acquired prior to 1996, when they were married. Accordingly, Husband

has not shown that the trial court abused its discretion in its equitable distribution of

the retirements funds.

                                           11
      Judgment affirmed in part and vacated in part, case remanded with direction.

Dillard, P. J., and Mercier, J., concur.




                                           12